DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) filed on the record are in compliance with the content requirements of 37 CFR 1.97 and 37 CFR 1.98 and have been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a “drive 120” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 13 and all claims depending therefrom (if applicable) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 9, the limitation “wherein an internal pressure inside the disposable fluid removal subassembly is controlled only by variation in rate of flow of fluid through the disposable fluid removal subassembly controlled only by rate of the fluid flow inducer” fails to comply with the enablement requirement because the specification has not described adequately how the fluid removal system is able to ensure that nothing else (i.e., nothing except the “variation in rate of flow of fluid through the disposable fluid removal subassembly controlled only by rate of the fluid flow inducer…”, as claimed) affects the internal pressure inside the disposable fluid removal subassembly. For instance, predictable changes in the fluid pressure within the patient’s fluid cavity would affect the internal pressure inside the disposable fluid removal subassembly, even if the subassembly is not vented to the external environment, and the specification has not described to one of ordinary skill in the art how the fluid removal system is able to ensure that those changes would not, at least partly, control the internal pressure inside the disposable fluid removal subassembly. 
Similarly, claim 13 is rejected for reciting “an intra cavity [sic] pressure within the fluid filled cavity of the patient is directly regulated only by variation of the drive of the portable drive subassembly” for the same reason described above with respect to claim 9, namely that the specification has not described adequately how the fluid removal system is able to ensure that nothing else (i.e., nothing except the “variation of the drive of the portable drive subassembly”, as claimed) affects the “intra cavity pressure within the fluid filled cavity”). For instance, if the cavity is being evacuated or drained then its pressure is likely to decrease without varying the drive of the portable drive subassembly.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 18, 19, 22, 24 and all claims depending therefrom (as applicable) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the limitation “wherein an internal pressure inside the disposable fluid removal subassembly is controlled only by variation in rate of flow of fluid through the disposable fluid removal subassembly controlled only by rate of the fluid flow inducer” is unclear because it is not known what is meant by “by rate of the fluid flow inducer.” For the purpose of examination, this limitation will be interpreted to mean the rate of flow of fluid through the fluid inducer.
Regarding claim 18, the limitation “the fluidly sealed disposable fluid removal subassembly” lacks antecedent basis in the claim. Specifically, claim 1 recites that the disposable fluid removal subassembly comprises “an outflow fluid output” which is not fluidly sealed from an external environment (i.e., claim 1 recites “wherein an entirety of the fluid removal subassembly, inclusive of the connector, the fluid conduit, and the inflow fluid intake of the fluid flow inducer, but exclusive of the outflow fluid output, is fluidly sealed from an external environment”). Thus, it is not clear how the disposable fluid removal assembly can be “fluidly sealed” if a portion of the disposable fluid removal assembly, i.e., at least the outflow fluid output, is not fluidly sealed. For the purpose of examination, the limitation “the fluidly sealed disposable removal subassembly” will be interpreted to mean “the disposable removal subassembly”.
Regarding claim 19, the limitation “the system uses an electronically executed algorithm to monitor and record fluid volume, rate and prior therapies or treatments for the patient” is unclear because it is not known whether the electronically executed algorithm is able to perform each and every function listed in the claim (i.e., all of monitoring, recording volume and rate, and prior therapies and treatments) or whether it is only required to perform one of these. For the purpose of examination, the limitation will be interpreted to mean that the electronically executed algorithm is able to perform at least one of monitoring and record fluid volume, rate and prior therapies or treatments for the patient.
Regarding claim 22, the limitation “wherein the patient directs control of the removal of fluid from the patient to actively manage pain and discomfort using the fluid removal system structurally configured to provide direct control of one or more of pressure, flow rate, and overall flow volume, measured and quantified using one or more flow sensors, by selecting one or more of a plurality of settings using a plurality of pressure controls” is unclear since it is not known whether the limitation is intended to be an explicitly recited method step, or an intended use of the structure implied by the method steps.
For the purpose of examination, the limitation is interpreted to be a method step.
Regarding claim 24, the limitation “wherein one or more flow sensors … adjust the speed of the pumping operation by the fluid flow inducer and the portable fluid drive subassembly automatically to compensate for changes in pressure” since it is not clear how sensors can adjust the speed of the pumping operation. It is understood that the pumping operation is controlled by the patient using a controller (recited in claim 21); the sensors, only the other hand, are understood to merely monitor pressure inside the fluid removal subassembly of the fluid removal system and quantify the pressure for use by the controller.
For the purpose of examination, the limitation will be interpreted to mean that the controller adjusts the speed of the pumping operation by the fluid flow inducer and the portable fluid drive subassembly automatically to compensate for changes in pressure, based on the information monitored by the pressure sensors.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 16 appears to recite a limitation that is already present in claim 1, upon which claim 16 depends, specifically, that the portable drive subassembly is configured to be handheld (i.e., claim 1 recites that the portable drive subassembly is “configured as a compact handheld device”).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hölper et al (U.S. Pat. 8,608,716 B2, hereinafter “Hölper”) in view of Massi et al (U.S. Pub. 2013/0226114 A1, hereinafter “Massi”), further in view of Nash et al (U.S. Pat. 8,157,787 B2, hereinafter “Nash”).
Regarding claims 1 and 16, Hölper discloses a fluid removal system 1, comprising: 
a disposable fluid removal subassembly, comprising: 
a fluid conduit 8 having a first end (closer to connector 13) and a second end (opposite the first end and which couples with a connector 6); 
a connector 13 disposed at the first end of the fluid conduit, the connector configured for fluid coupling with a catheter coupling of a catheter configured for extraction of target fluid inside a fluid filled cavity of a patient (i.e., the connector 13 connects the fluid conduit 8 to the patient, indicated by arrow “B”; this connector is interpreted to be able to couple to a catheter coupling of a catheter for extraction of the fluid inside the cavity; it is noted that a catheter coupling or catheter is not positively claimed); and 
a fluid flow inducer 5 disposed at the second end of the fluid conduit, the fluid flow inducer having an inflow fluid intake 6 (i.e., the connector 6 which is connected to fluid conduit 8) and an outflow fluid output (also shown as element 6, but to which an outflow connection 7 is connected); 
wherein an entirety of the fluid removal subassembly, inclusive of the connector, the fluid conduit, and the inflow fluid intake of the fluid flow inducer, is fluidly sealed from an external environment, and un-vented to the external environment (see col. 5, lines 56-60 disclosing that the system is a closed system, which is understood to be fluidly sealed), 
a portable drive subassembly 2 , comprising: 
a drive (such as a control system located within subassembly 2 that controls the pump using buttons 3);
a control processor (which makes calculations for operating the pump based on parameters and measured values; see col. 4, lines 22-41); 
wherein the portable drive subassembly is sized, dimensioned, and configured as a compact handheld device (this limitation is interpreted to recite an intended use of the device, and it is understood that the assembly 2 can be carried by hand; see also instant claim 16).
 It is noted that Hölper does not appear to disclose that the outflow fluid output is not fluidly sealed from an external environment.
Massi discloses a fluid removal system having a fluid removal subassembly with a fluid flow inducer 220 (Fig 2; see also para [0020]) with an inflow fluid intake (at 205; Fig. 2) and an outflow fluid output (where inlet tube 224 connects to the fluid flow inducer 220), such that the outflow fluid output is not fluidly sealed from an external environment (i.e., the outflow fluid output is connected to a drainage container 230 which has a venting portion 235 which allows fluid such as gas to evacuate the container to the external environment as it fills with fluid).
A skilled artisan would have found it obvious at the time of the invention to modify the fluid removal system of Hölper so that the outflow fluid output is not fluidly sealed from an external environment, which can be achieved by providing the drainage bag disclosed in Hölper with a vent such as that taught in Massi, in order to allow gas to evacuate the drainage bag as it fills with fluid, in order to avoid an overpressure condition in the drainage bag (see Massi at para [0025]).
It is further noted that Hölper, in view of Massi, does not appear to disclose that the drive is configured for removable and replaceable engagement with the fluid flow inducer in such a way that activates the fluid flow inducer (i.e., Hölper appears to show that the portable drive assembly 2 and the inducer 5 are formed in a single assembly).
Nash discloses a modular fluid pumping system with a first module comprising a pump assembly 64/80 (Fig. 2) and a second module comprising an electronic drive system controller (not shown, but disclosed in col. 6, lines 33-35) configured for removable and replaceable engagement with the pump. It is understood that the pump would not be able to be activated if the requires electronics were not present. Nash discloses that it is desirable to provide the modular configuration so that the pump assembly can be sterilized in a different way from the electronic drive system controller (see Nash at col. 6, lines 35-43).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Hölper in order to provide the portable drive subassembly (such as a control system located within subassembly 2 that controls the pump using buttons 3) to be configured for removable and replaceable engagement with the fluid flow inducer (i.e., pump) 5, based on the teaching in Nash that it would have been desirable to provide a modular system with a pump and removable/replaceable electronic control system in order to facilitate sterilization of the system (see Nash at col. 6, lines 35-53, specifically lines 35-36).
Regarding claims 2 and 3, Hölper discloses a user interface, in the form of a display 4, in communication with the portable drive subassembly.
Regarding claim 5, Hölper discloses the fluid removal system comprising a plurality of pressure controls configured to select a plurality of pressure settings (see col. 4, lines 22-55, specifically lines 42-55, disclosing that preset pressure limit values or other parameters may be input into the device to control the pressure in the fluid cavity to be treated).
Regarding claim 6, Hölper discloses that the connector is sealingly coupled with the fluid conduit (i.e., the system is a closed system such that the connector and fluid conduit are understood to be sealed together).
Regarding claim 7, although Hölper does not explicitly disclose that the fluid removal subassembly is configured for single-use, it is understood that any device can be used only one time.
Regarding claim 8, Hölper discloses that the fluid removal system is configured to maintain an adjustable controlled pressure (see col. 8, lines 47-60 disclosing that the system can guarantee a specific pressure range of operation).
Regarding claim 9, Hölper discloses that an internal pressure inside the disposable fluid removal subassembly is controlled only by variation in rate of flow of fluid through the disposable fluid removal subassembly controlled only by rate of the fluid flow inducer (i.e., since the system is closed, it appears that the internal pressure inside the subassembly 2 is only controlled by the controller itself which controls the speed of the fluid flow inducer 5 and thus the rate of the fluid flowing through the inducer.
Regarding claim 11, Hölper discloses that the fluid flow inducer comprises one or more of gears, diaphragms, and/or pistons, motivating fluid flow (i.e., the inducer is a peristaltic pump that uses piston rollers). 
Regarding claim 12, Hölper discloses that an internal pressure of the fluid removal subassembly is regulated without venting of air to or from outside of the fluid removal subassembly (i.e., since the system is closed, it appears that the internal pressure inside the subassembly 2 is only controlled by the controller itself which controls the speed of the fluid flow inducer 5 and thus the rate of the fluid flowing through the inducer).
Regarding claim 13, Hölper discloses that an intra cavity pressure within the fluid filled cavity of the patient is directly regulated only by variation of the drive of the portable drive subassembly (i.e., in the absence of other physiological effects within the fluid filled cavity, the fluid removal system is closed, such that the fluid flow rate and thus internal pressure inside the cavity is only controlled by the controller itself which controls the speed of the fluid flow inducer 5).
Regarding claim 14, Hölper discloses that the disposable fluid removal subassembly generates unidirectional fluid flow from the first end of the fluid conduit to the second end of the fluid conduit and the fluid flow inducer, thereby preventing fluid back flow (i.e., the inducer 5 is designed to move in the direction so that fluid flows unidirectionally from the body cavity “B” toward a collection container in the direction “A”, and no structure appears in Hölper for enabling fluid back flow). 
Regarding claim 15, the fluid removal system of claim 1, though Hölper does not explicitly disclose that the portable drive subassembly is disposable, it is noted that any item may be disposed including the portable drive subassembly.
Regarding claim 17, Hölper discloses that the portable drive subassembly 2 further comprises a battery (see col. 6, lines 37-39 disclosing that the portable drive subassembly 2 has a “store for electrical energy”).
Regarding claim 18, although Hölper in view of Massi and Nash does not explicitly disclose that removal and/or replacement of the portable drive subassembly from and to engagement with the disposable fluid removal subassembly does not breach the fluidly sealed disposable fluid removal subassembly, the combination of references appears to suggest this based on the modular system in Nash that allows complete separation between pump components and electronic drive components without disclosing or even suggesting any breach of fluidly sealed components; thus, a skilled artisan would have found it obvious to make this modification in order to ensure that the disposable fluid removal subassembly and portable drive subassembly components are properly sealed even when they are removed from one another, with a reasonable expectation of success.
Regarding claim 19, Hölper discloses that the system 1 uses an electronically executed algorithm to monitor and record fluid volume (see col. 6, lines 10-20 disclosing operating data such as total volume delivered by the pump).
Regarding claim 20, Hölper discloses one or more flow sensors 10 disposed to measure and quantify fluid flow through the system (i.e., flow sensors 10 are pressure sensors that measure and quantify the pressure of flow through the system; see col. 7, lines 50-58).

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hölper et al (U.S. Pat. 8,608,716 B2) in view of Massi et al (U.S. Pub. 2013/0226114 A1), further in view of Nash et al (U.S. Pat. 8,157,787 B2), further in view of Luxon et al (WO 2015/105916 A1, hereinafter “Luxon”).
Regarding claim 4, it is noted that the Hölper in view of Massi and Nash does not appear to disclose a power level indicator.
Luxon discloses a fluid removal system having a power LED/indicator 4314 (Fig. 43) to indicate the power level of the device, i.e., an indication that the power is on or off (see para [0171]).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Hölper in view of Massi and Nash, in order to provide a power level indicator, in order to notify the user of the device whether the device is powered on before use, and to enable the user to take remedial action (such as powering on the device if the power level indicator indicates that the power is off). 
Regarding claim 10, it is noted that Hölper in view of Massi and Nash does not appear to disclose that the fluid flow inducer comprises an impeller.
Luxon discloses a fluid removal system having a fluid flow inducer for removing the fluid from a body cavity, and discloses that the fluid flow inducer can be a pump such as a peristaltic pump, or alternatively another mechanism such as an impeller pump (see para [0020]). 
A skilled artisan would have found it obvious at the time of the invention to substitute an impeller for the peristaltic fluid flow inducer of Hölper, with a reasonable expectation of success, since both a peristaltic pump and an impeller were recognized in the prior art of Luxon to be functional equivalents (i.e., Luxon discloses that the fluid flow inducer can be a pump such as a peristaltic pump, impeller pump or other suitable pump; see para [0020]).

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hölper et al (U.S. Pat. 8,608,716 B2, hereinafter “Hölper”) in view of Nash et al (U.S. Pat. 8,157,787 B2).
Regarding claim 21, Hölper discloses a method of removing bodily fluid from a patient using a fluid removal system 1, the method comprising: 
fluidly coupling a catheter 8 to a fluid filled cavity of a patient (see col. 6, line 65 to col. 7, line 1), the catheter coupled with a disposable fluid removal subassembly having a fluid conduit 8 having a first end (closer to connector 13) and a second end (opposite the first end and which couples with a connector 6), a connector 13 disposed at the first end of the fluid conduit, and a fluid flow inducer 5 disposed at the second end of the fluid conduit, the fluid flow inducer having an inflow fluid intake 6 (i.e., the connector 6 which is connected to fluid conduit 8) and an outflow fluid output (also shown as element 6, but to which an outflow connection 7 is connected); 
activating a portable fluid drive subassembly 2 coupled with a fluid flow inducer 5  to pump fluid from the fluid filled cavity through the fluid flow inducer (i.e., operating the pump 5; see col. 7, lines 17-19); and 
directing fluid from the fluid flow inducer to a collection bag (see col. 7, lines 17-19-24 disclosing that fluid is directed through the fluid inducer 5, and see col. 6, line 65 to col. 7, line 1 disclosing that the inducer 5 is connected to a drainage bag, not shown); 
wherein an internal pressure caused by the fluid removal system at the fluid filled cavity of the patient is directly proportional to a flowrate of the fluid through the fluid removal system which is directly managed and controlled by the patient (i.e., the inducer is managed and controlled by the control processor described above with respect to claim 1, which can be controlled by the patient using an interface display 4 and buttons 3) in such a way that when the patient increases flowrate using a controller the suction pressure magnifies and when the patient decreases flowrate using the controller the suction pressure reduces (i.e., the peristaltic action of the inducer 5 can move at a faster speed to increase suction pressure, and thus flow rate, from the fluid cavity, or it can move at a slower speed to decrease suction pressure, and thus flow rate, from the fluid cavity).
It is noted that Hölper does not disclose that the portable fluid drive subassembly 2 is removably coupled with a fluid flow inducer 5  to pump fluid from the fluid filled cavity through the fluid flow inducer 5.
Nash discloses a modular fluid pumping system with a first module comprising a pump assembly 64/80 (Fig. 2) and a second module comprising an electronic drive system controller (not shown, but disclosed in col. 6, lines 33-35) configured for removable and replaceable engagement with the pump. It is understood that the pump would not be able to be activated if the requires electronics were not present. Nash discloses that it is desirable to provide the modular configuration so that the pump assembly can be sterilized in a different way from the electronic drive system controller (see Nash at col. 6, lines 35-43).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Hölper in order to provide the portable drive subassembly (such as a control system located within subassembly 2 that controls the pump using buttons 3) to be configured for removable and replaceable engagement with the fluid flow inducer (i.e., pump) 5, based on the teaching in Nash that it would have been desirable to provide a modular system with a pump and removable/replaceable electronic control system in order to facilitate sterilization of the system (see Nash at col. 6, lines 35-53, specifically lines 35-36).
Regarding claim 22, Hölper discloses that the patient directs control of the removal of fluid from the patient to actively manage pain and discomfort using the fluid removal system structurally configured to provide direct control of one or more of pressure, flow rate, and overall flow volume, measured and quantified using one or more flow sensors, by selecting one or more of a plurality of settings using a plurality of pressure controls (see col. 7, lines 50-58 disclosing that pressure of the system can be controlled based on measurements from a flow sensor, i.e., a pressure sensor 10).
Regarding claim 23, Hölper discloses that the plurality of pressure controls comprise one or more of a rate toggle, a pause button, and a power button (i.e., the user is able to increase or decrease the rate as described above, so that a rate toggle is inherently present) and selection is based on status of operation feedback from the one or more flow sensors provided through a user interface of the fluid removal system (see col. 7, lines 50-58 disclosing that pressure of the system can be controlled based on measurements from a flow sensor, i.e., a pressure sensor 10; it is noted that a pressure sensor is a type of flow sensor as it senses the pressure of the fluid flow past the sensor).
Regarding claim 24, Hölper discloses that one or more flow sensors 10 monitor pressure inside the fluid removal subassembly of the fluid removal system and adjust the speed of the pumping operation by the fluid flow inducer and the portable fluid drive subassembly automatically to compensate for changes in pressure (see col. 7, lines 50-58 disclosing that pressure of the system can be controlled based on measurements from a flow sensor, i.e., a pressure sensor 10 to compensate for changes that may be above or below preset operating pressure ranges).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is directed to the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        06/30/2022